IN THE SUPREME COURT OF THE STATE OF NEVADA


                IN THE MATTER OF THE PETITION                          No. 70005
                OF JOSHUA LEE SMITH.

                JOSHUA LEE SMITH,
                                        Appellant,
                             vs.
                VANESSA LUCIDO; AND KENT F.
                PETERSEN,                                                JUL 08 2096
                                  Re SD ondents.




                                                 ORDER

                             This appeal was docketed in this court on March 18, 2016,
                without payment of the requisite filing fee. On May 19, 2016, this court
                issued an order directing appellant to pay the filing fee within ten days.
                Further, the order cautioned appellant that failure to comply with this
                order may result in the imposition of sanctions, including referral of
                counsel to the State Bar of Nevada for investigation pursuant to SCR 104-
                105. To date, appellant has not paid the filing fee or otherwise responded
                to this court's order. Accordingly, cause appearing, this appeal is
                dismissed.
                             Because it appears that the conduct of appellant's counsel,
                Bradley J. Hofland, may constitute violations of RPC 1.3 (diligence), 3.2(a)
                (expediting litigation), and 8.4 (misconduct), we refer Mr. Hofland to the
                State Bar of Nevada for investigation pursuant to SCR 104-105. Bar
                counsel shall, within 90 days of the date of this order, inform this court of


SUPREME COURT
        OF
     NEVADA


(0) 1947A
the status or results of the investigation and any disciplinary proceedings
in this matter.
              It is so ORDERED. 1



                                                   ,J.
                          Hardesty


                             J.
                                           Pickering
                                                    P     ..W,       ,   J   .




CC   :   Hon. Linda Marquis, District Judge, Family Court Division
         Hofland & Tomsheck
         Bradley J. Hofland
         Willick Law Group
         Stan Hunterton, Bar Counsel
         Eighth District Court Clerk




      'In light of this order, we take no action on appellant's notice of
voluntary dismissal filed March 28, 2016.



                                      2